Per Curiam.
To a bill for divorce brought by the wife alleging habitual indulgence in violent and ungovernable temper and extreme cruelty, the husband appeared but made no defense. A decree pro confessa was entered against him. Upon testimony of the wife alone as to the acts charged and some corroboration by another witness as to the effect on the wife of the husband’s conduct testified to by the wife, a decree of divorce was rendered.. The defendant appealed.
The allegations are meagre and the testimony of the wife as to the charges made is not corroborated and is insufficient to support the decree. See Palmer v. Palmer, 26 Fla. 215, 7 South. Rep. 864; Donald v. Donald, 21 Fla. 571; Hickson v. Hickson, 54 Fla. 556, 45 South. Rep. 474; Phelan v. Phelan, 12 Fla. 449. See also Fuller v. Fuller, 23 Fla. 236, 2 South. Rep. 426.
Reversed for appropriate procedure.
Whitfield, P. J., and West and Terrell, J. J., concur.
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion.